Order entered January 8, 1970, denying pretrial summary judgment to defendant on the second cause of action unanimously reversed, on the law, with $50 costs and disbursements to the appellant, and defendant-appellant’s motion for partial summary judgment dismissing the second cause of action granted. The action is on a policy of life insurance. The second cause of action seeks recovery for accidental death. The policy specifically excludes coverage for death resulting from medical or surgical treatment. The facts have been fully developed through pretrial procedures. The deceased underwent an operation at a hospital for the correction of an unstable lumbrosaeral mechanism. There was a failure of the blood clotting mechanism resulting in excessive bleeding and, following surgical efforts to alleviate the condition, deceased suffered a cardiac arrest to which he succumbed. Clearly death resulted from causes excluded from coverage. Concur—Eager, J. P., Markewich, McNally and Steuer, JJ.